Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement is hereby withdrawn.
Claim 38, 39 and 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38, 39, 42 and 43 are unclear since no time unit is present in the OTR limitation and since the amount of oxygen diffusing through a film is proportional to time. Note in this regard, Farley (US 2003/0213938), cited below who cites OTR in time containing units.
Claims 44-47 are unclear since the numerical values cited for the inequality indicate no units and since the magnitude of the various parameters in the inequalities vary depending on units.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-43 are rejected under 35 U.S.C. 102(a1) as being anticipated by Farley (US 2003/0213938).
. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of copending Application No. 16507616 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the copending claims are of different scope than the present claims the copending claims anticipate the present claims.

Claims 40-43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-49 of copending Application No. 16507477 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference claims don’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference claims would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 40-43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-47of copending Application No. 16508385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference claims don’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference claims would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results..

Claims 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-46 and 48 of copending Application No. 16508440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference claims don’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference claims would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Sibtain et al. (US 20160108221 is the closest prior art to claim 1 and those dependent thereon. However, the reference does not teach or suggest applicants’ combination of numerical limitations required by claim 1.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
JCM
3-24-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765